Citation Nr: 1715943	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1955 to January 1958.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran filed his claim for service connection for bilateral hearing loss and tinnitus in November 2013.  An August 2014 rating decision denied the claims.  In September 2014, the Veteran filed a notice of disagreement (NOD) with the August 2014 decision.  The RO issued another rating decision in April 2015 confirming and continuing the denial.  The Veteran filed another NOD in May 2015.  The RO issued a Statement of the Case (SOC) in February 2016.  The Veteran filed his VA-9 Form (Formal Appeal to the Board) in February 2016.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets the additional delay, but a remand is necessary before the case is adjudicated.

On a VA audiology examination in August 2014, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service.  Reference was made to the fact that the Veteran's hearing was normal upon both entrance and separation examinations, and no evidence of complaints of tinnitus during active service.  The examiner also mentioned that the Veteran reported that he started having problems with his hearing 10-12 years after separating from service, and participated in a hearing conservation program in the private sector after his service. 

In his lay statements, the Veteran stated that his hearing problems and tinnitus started while he was in active service, and that he had no hearing protection available to him at that time.  The Veteran did not report any post-service hazardous noise exposure.

The record contains a mention of the Veteran undergoing audiological testing and participating in a hearing conservation program in the private sector after his service.  Those records could be relevant to the claim at hand as they could show a continuity of symptomatology.

On remand, the Veteran must be asked to supply releases to permit VA to obtain the treatment records from his former work place/private physician, or to submit the records himself.  38 C.F.R. § 3.159 (c)(1) (2016).

After those records are obtained, a VA examiner should issue an addendum opinion considering the obtained treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private doctors who have treated him for the claimed conditions, including the doctors who examined and treated him when he participated in a work place hearing conservation system after he separated from active service.  The Veteran should be informed that he may obtain and submit the records himself.

2. Return the claims file to the examiner who conducted the August 2014 VA bilateral hearing disability examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying if it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing disability and tinnitus were caused by his active service.  The examiner should specifically consider the newly-obtained work place/private hearing conservation program records. (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for any opinion expressed should be provided.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that she/he must discuss the Veteran's self-reported history, and that the absence of corroborating clinical records may not be the determinative factor.  In this regard, the examiner should also provide a statement as to continuity of symptomatology.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Then, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, furnish a SSOC and afford the appropriate response time.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


